In re Claudel, William Mark; — Plaintiffs); applying for transfer to active status.
ORDER
Considering the petition of William Mark Claudel to be transferred to active status;
IT IS ORDERED that petitioner, William Mark Claudel, be reinstated to the practice of law, subject to the following conditions:
1. Petitioner shall be placed on active probation for twenty-four months whereby his practice shall be monitored and he shall submit to random drug testing for a minimum of six tests within the said twenty-four month period;
2. Petitioner shall provide proof of and maintain professional liability insurance while engaged in the active practice of law; however, if petitioner, after a continuing good faith effort to obtain professional liability insurance from numerous companies, is unable to secure professional liability insurance because of cost or rejection, he may petition the Disciplinary Board at the end of his probation to be released from his obligation to obtain professional liability insurance, and the Board may make a recommendation on this issue to this court:
3. Petitioner shall complete his MCLE hours for 1997 and 1998 and provide a certificate to Disciplinary Counsel showing his compliance;
4. Petitioner shall further extend his contract with the Lawyer’s Assistance Program through the end of the probationary period;
5. Petitioner shall complete, within sixty days of reinstatement, full restitution of fees owed to clients and shall provide Disciplinary Counsel with proof thereof; and
6. Petitioner shall bear the costs of all testing, monitoring and these proceedings.
JOHNSON, J., concurs.
VICTORY, J., not on panel.